Appeal from an order of the Supreme Court, Jefferson County (Hugh A. Gilbert, J.), entered November 25, 2002. The order granted defendant’s motion for summary judgment dismissing the complaint in a personal injury action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law with costs, the motion is denied and the complaint is reinstated.
Memorandum: Plaintiff commenced this action to recover damages for injuries that he allegedly sustained when he fell down the basement stairs of defendant’s house. Supreme Court erred in granting defendant’s motion for summary judgment dismissing the complaint. Defendant failed to meet her initial burden on her motion (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]), and we therefore do not address the sufficiency of plaintiffs opposing papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Present—Pigott, Jr., P.J., Green, Pine, Wisner and Lawton, JJ.